UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1939


CONSOLIDATION COAL COMPANY,

                Petitioner,

          v.

DONALD E. GILBERT; DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(12-0427-BLA)


Submitted:   March 13, 2014                  Decided:   March 19, 2014


Before GREGORY, AGEE, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William S. Mattingly, Jeffrey R. Soukup, JACKSON KELLY PLLC,
Morgantown, West Virginia, for Petitioner.    Heath M. Long,
PAWLOWSKI, BILONICK, & LONG, Ebensburg, Pennsylvania, for
Respondent Donald E. Gilbert.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Consolidation        Coal     Company       seeks    review       of   the

Benefits     Review    Board’s       decision    and    order     affirming       the

administrative law judge’s award of black lung benefits pursuant

to 30 U.S.C. §§ 901-945 (2012).                 Our review of the parties’

briefs   and    the   record    on    appeal    discloses      that   the    Board’s

decision   is    based   upon    substantial       evidence     and     is   without

reversible error.        Accordingly, we deny the petition for review

for the reasons stated by the Board.               Consolidation Coal Co. v.

Gilbert, No. 12-0427-BLA (B.R.B. May 30, 2013).                       We dispense

with oral argument because the facts and legal contentions are

adequately     presented   in    the    materials      before    this    court    and

argument would not aid the decisional process.

                                                                 PETITION DENIED




                                         2